                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

  PERCELL F. GREEN, ET AL.                         *     CIVIL ACTION NO. 18-0888


  VERSUS                                           *     JUDGE TERRY A. DOUGHTY


  BP AMERICA PRODUCTION                            *     MAG. JUDGE KAREN L. HAYES
  COMPANY, ET AL.

                                       JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct,

       IT IS ORDERED that Plaintiff’s motion to remand [Doc. No. 9] is hereby DENIED.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims

against Rowe, Inc.; Bethlan Production Corporation; Caldwell Drilling Company, Inc.; and

Claxton Mayo. are hereby DISMISSED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s claims brought as relators on behalf of the

State of Louisiana and the Commissioner of Conservation are hereby DISMISSED WITHOUT

PREJUDICE, in their entirety.

       MONROE, LOUISIANA, this 13th day of November, 2018.




                                                            TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
